10
11
12
i3
14
15
16
17
18
19
20
21
22
23
24
29

26

#8
Maueisicoxisgcoy

4785 Caughlin Pkivy:
Reno, Nevada 39519
(775) 827-2000

ww, ticllan firm.com

 

 

Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 1 of 31

Michael E. Malloy, Esq., No. 617
Rick R. Hsu, Esq., No. 5374

Kristen D. Matteoni, Esq., No. 14581
MAUPIN, COX & LEGOY

4785 Caughlin Parkway

Reno, NV 89519

(775) 827-2000

(775) 827-2185 (fax) ~
mmalloy@mellawfirm.com
rhsu@mellawfirm.com
kmatteoni@mellawfirm.com
Attorneys for Plaintiff Jeffrey K. Berns

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

JEFFREY K. BERNS,

}
_ )

Plaintiff, ) Case No.:
)

Vs. ) COMPLAINT :

)
NEVADA SECRETARY OF STATE; and +)
BARBARA K. CEGAVSKE, in her official)
capacity as Nevada Secretary of State )
Defendants.

 

Plaintiff JEFFREY K. BERNS (“Plaintiff”), by and through his undersigned counsel,
brings this Complaint against Defendants, the NEVADA SECRETARY OF STATE and
BARBARA K. CEGAVSKE, in her official capacity as Secretary of State for the State of Nevada |:
(collectively referred to herein as “Secretary of State”) and their employees, agents, and
successors in office, and in support thereof allege the following:

I. INTRODUCTION
1, This is a civil action in which Plaintiff seeks to protect his constitutional right to

create and develop a new political party.

 
10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25

26

#n6
MagpIniCox{Lecoy
EVPANCUT al Lan

4785 Coughlin Pkwy
Reno, Nevada 89319
(775) 827-2000
weew.mellawfirm.com

 

 

Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 2 of 31

2. Plaintiff brings this action under 42 U.S.C. §§ 1983 and 1988 to redress the
deprivation under color of state law of rights secured by the United States and Nevada
Constitutions to protect an individual’s well-established First Amendment rights to freedom of
expression and freedom of association and Fourteenth Amendment right to equal protection
under the law.

3, At issue in this case is whether the Secretary of State may lawfully censor non-
vulgar, peaceful political expression of a person seeking to form a political party.

II. PARTIES

4, Plaintiff is a resident of Douglas County, Nevada.

5. Defendant Nevada Secretary of State is a public official whose position is created
by the Nevada Constitution and whose offices are located in Carson City, Nevada.

6. Defendant Barbara K. Cegavske is the current Secretary of State elected by the
voters of the State of Nevada. She is sued in her official capacity pursuant to Ex Parte Young,

209 U.S. 123 (1908) for actions taken under color of state law.

HI. JURISDICTION AND VENUE

7. This action arises under the First and Fourteenth Amendments to the United States
Constitution and is brought pursuant to 42 U.S.C. §§ 1983 and 1988. Plaintiff also brings state
law claims for violation of Article 1, Sections 9 and 10 of the Nevada Constitution.

8. This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C.
§ 1331 (federal question), § 1343(a)(3) (civil rights violation), § 2201-2202 (declaratory relief),
and § 1367 (supplemental jurisdiction over state law claims).

9. Venue is proper in the District of Nevada under 28 U.S.C. § 1391 because the

events giving rise to the claims detailed herein occurred in Nevada.

 
10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

MauriniCoxilecoy
PTNIWKEUI AT EAS

4785 Caughlin Pkwy
Reno. Nevada 89519
(775) 827-2000

wiew. nellawfirm.cont

 

 

Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 3 of 31

IV. GENERAL ALLEGATIONS

10, In March of 2019, Plaintiff, through his counsel, contacted the Secretary of State
to inquire into the appropriate steps required to form a new minor political party.

11, NRS 293.171, which sets forth the procedure to qualify as a minor political party,
requires an organization to file with the Secretary of State a certificate of existence and a copy
of its constitution or bylaws (collectively, “organizational documents’) in a manner which meets
the statutory requirements. |

12. The Secretary of State has prepared and published a document retrievable from
its website entitled “State of Nevada Minor Party Qualification Guide,” which explains
procedures to qualify as a minor political party.

13. In compliance with NRS 293.171 and the State of Nevada Minor Party
Qualification Guide, on April 29, 2019, Plaintiff submitted a Certificate of Existence and Bylaws
to the Elections Division of the Secretary of State (“Elections Division”) on behalf of an
organization seeking to qualify as a minor political party known as the WTF Party. True and
correct received-stamped copies of the Certificate of Existence and Bylaws are attached hereto
as Exhibit “1” and incorporated herein by reference.

14. On April 29, 2019, the Elections Division confirmed to Plaintiff its receipt of the
organizational documents and stated that the Certificate of Existence would be posted to the
Secretary of State’s website. A true and correct copy of the confirming email from the Elections
Division is attached hereto as Exhibit “2” and incorporated herein by reference.

15. On May 2, 2019, the Elections Division sent Plaintiff by email received-stamped
copies of the Certificate of Existence and Bylaws of the WTF Party and indicated that certified

copies of the organizational documents were being mailed to Plaintiff. A true and correct copy

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

Magers Goritgcor

4785 Caughlin Pkwy
Reno, Nevada 89575
(778) 827-2000
www.mellnstion.com

 

 

Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 4 of 31

of the email from the Elections Division is attached hereto as Exhibit “3” and incorporated
herein by reference.

16. Based on the foregoing email communications from the Elections Division,
Plaintiff reasonably believed the organizational documents of the WTF Party had been accepted
by the Secretary of State to qualify as a minor political party.

17, On or about May 20, 2019, the Secretary of State sent a letter to Plaintiff stating
that the organizational documents of the WIF Party were held in “pending status” based on the
following rationale: “Since the name of the party will include an acronym that commonly serves
as a substitute for a well-known profanity, we believe that it may be offensive to a substantial
portion of the electorate.” A true and correct copy of the May 20, 2019 letter is attached hereto
as Exhibit ‘4” and incorporated herein by reference.

18. The Secretary of State’s letter of May 20, 2019 cited Walker v. Texas Division,
Sous of Confederate Veterans, 135 S.Ct. 2239 (2015) as support for her position and stated the
WTF Party organizational documents would be returned to Plaintiff without being accepted
“unless you can persuade us that it is not your intent to convey a message that is offensive or
otherwise contemptuous of the election process.”

19. On May 24, 2019, Plaintiff sent a response letter stating that the refusal to accept
the WIF Party documents violated the First and Fourteenth Amendments to the United States
Constitution and cited applicable U.S. Supreme Court precedent. A true and correct copy of
Plaintiff's response letter dated May 24, 2019 is attached hereto as Exhibit “5” and incorporated
herein by reference.

20. On June 20, 2019, Plaintiff sent another letter to the Secretary of State clarifying

that “WTF” stands for nothing more than “W,” “T,” and “F,” and the letters are not an

 
10
Ll
12
13
14
15
16
L7
18
19
20
21
22
23
24
25
26

MAUPINICOX/LEGoy
OUbikat ee af Cie

4785 Caughlin Pkwy
Reno, Nevada 89519
(773) 827-2000

ww mellawfirm.com

 

 

Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 5 of 31

abbreviation and have no additional meaning. The letter further clarified that it was not Plaintiff's
intent to refer to the party as the “What The *uck” Party or to produce any campaign materials
referring the party as such. A true and correct copy of Plaintiff's letter dated June 20, 2019 is
attached hereto as Exhibit “6” and incorporated herein by reference.

21. On July 3, 2019, Plaintiff sent the Secretary of State another letter demanding that
the WTF Party paperwork be accepted and cited for support the recent decision of the United
States Supreme Court, Jancu v. Brunetti, 139 S. Ct. 2294 (2019). A true and correct copy of
Plaintiffs letter dated July 3, 2019 is attached hereto as Exhibit “7” and incorporated herein by
reference,

22. Despite Plaintiffs repeated requests and demands, the Secretary of State
continues to refuse to accept the WTF Party’s organizational documents to qualify as a minor

political party.

V. FIRST CLAIM FOR RELIEF
Violation of the First Amendment 42 U.S.C. § 1983

23. Plaintiff re-alleges and incorporates by reference all the preceding paragraphs in
this Complaint.

24, — The First Amendment of the United States Constitution states that “Congress shall
make no law . . . abridging the freedom of speech . . . or the right of the people peaceably to
assemble.”

25. The First Amendment is applicable to the states through the Fourteenth
Amendment.

26. ‘The rights to free speech and peaceably to assemble under the First Amendment

include and encompass the freedom of association for the advancement of beliefs and ideas.

 
10
ll
12
13
14
15
16
L7
18
19
20
21
22
23
24
29

26

re
Mayet Con iecoy

4783 Caughlin Phiwy
Rena, Nevada 89319
(775) 827-2000

weew mi¢llowfinn.com

 

 

Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 6 of 31

27. Based on the First and Fourteenth Amendments, Plaintiff has a constitutional right
to create and develop a new political party, which advances the constitutional interest of like-
minded voters to gather in pursuit of common political ends, thus enlarging the opportunities of
all voters to express their own political preferences.

28. The name of the political party that Plaintiff seeks to create is political speech,
which is the highest rung of protected speech in the First Amendment hierarchy. Examples of
other minor political parties with names expressing political speech which might be offensive
could include the “Legal Marijuana Now Nevada” Party previously organized in Nevada, “The
Rent is Too Damn High” party previously organized in New York, and the nationally organized
“American Beer Drinker’s Party.”

29, The Secretary of State has prevented the WTF Party from qualifying as a minor
political party based on political speech of Plaintiff.

30. The Secretary of State’s subjective belief that the WTF Party “may be offensive
to a substantial portion of the electorate” is not a narrowly drawn restriction to advance a
compelling state interest to justify thwarting Plaintiffs constitutional right to develop a new
political party.

31. The Secretary of State’s unlawful enforcement of statutes and regulations
governing minor political parties under color of state law deprives Plaintiff of his rights under
the First and Fourteenth Amendments to the United States Constitution and 42 U.S.C. § 1983.

32. Plaintiff has no adequate remedy at law to compensate for the loss of this
fundamental freedom and will suffer irreparable injury absent an injunction restraining the

Secretary of State’s continued violation of Plaintiff's constitutional rights.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24.
25

26

 

4785 Caughlin Pkwy
Reng, Nevada 89519
(773) 827-2000

ww. mellasfiracom

 

 

Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 7 of 31

33. Plaintiff is therefore entitled to declaratory relief that the Secretary of State has
violated the Free Speech Clause of the First Amendment of the U.S, Constitution

34. Plaintiff is further entitled to injunctive relief preventing the Secretary of State
from continuing to violate Plaintiff's constitutional rights and mandating that the Secretary of
State accept the organizational documents of the WTF Party to qualify as a minor political party

in Nevada.

VI. SECOND CLAIM FOR RELIEF
Violation of the Equal Protection Clause of the Fourteenth Amendment

35. Plaintiff re-alleges and incorporates by reference all the preceding paragraphs in
this Complaint.

36. The Equal Protection Clause of the Fourteenth Amendment requires that the
government treat similarly situated persons alike.

37. Under NRS 293.171, an organization qualifies as a minor political party upon the
acceptance of organizational documents by the Secretary of State which comply with the statute.

38. The Secretary of State’s role in the qualification process is limited to the
ministerial act determining whether the organizational documents meet the statutory
requirements of NRS 293.171 and accepting them for filing.

39. The Secretary of State is not vested with any discretionary authority to prevent a
minor political party who submits legally conforming documents from qualifying based on the
Secretary of State’s belief that the party name “may be offensive to a substantial portion of the
electorate.”

40. The Secretary of State has denied Plaintiff equal protection under the laws by

discriminating against Plaintiff based on political speech protected by the First Amendment.

 
10

11

12

13

14

15 |

16
17
18
19
20
2i
22
23
24
25

26

ant
Mabe Cox oor

4785 Coughlin Phy
Reno. Nevada 89519
(775) 827-2000
www.mellawfirm.com

 

 

Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 8 of 31

41. By discriminating against the political speech of Plaintiff, the Secretary of State
is unlawfully treating Plaintiff differently than other similarly situated persons who have
qualified as minor political parties after submitting organizational documents which comply with
NRS 293.171.

42. By reason of the aforementioned speech restriction, adopted and enforced under
color of state law, the Secretary of State has unconstitutionally deprived Plaintiff of the equal
protection of the law guaranteed under the Fourteenth Amendment to the U.S. Constitution and
42 USC. § 1983.

43. Plaintiff is therefore entitled to declaratory relief that the Secretary of State has
violated the Equal Protection Clause of the Fourteenth Amendment of the U.S. Constitution.

44. Plaintiff is further entitled to injunctive relief preventing the Secretary of State
from continuing to violate Plaintiffs constitutional rights and mandating that the Secretary of
State accept the organizational documents of the WTF Party to qualify as a minor political party

in Nevada.

VII. THIRD CLAIM FOR RELIEF
Violation of Article 1, Section 9 of the Nevada Constitution — Free Speech

45. Plaintiff re-alleges and incorporates by reference all the preceding paragraphs in
this Complaint,
46. Article I, Section 9 of the Nevada Constitution provides, in relevant part:
Every citizen may freely speak, write and publish his sentiments on all

subjects being responsible for the abuse of that right; and no law shall be
passed to restrain or abridge the liberty of speech or of the press.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

fhi
Maurin Cox ilecoy
PUIAME TS Ai CAR
4785 Cauehlin Pkwy
Reno, Nevada 89519
(775) 827-2000
wiww.mellanfirm.com

 

 

Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 9 of 31

47. The Secretary of State’s refusal to accept the organizational documents of the
WTF Party to prevent it from qualifying as a minor political party in Nevada violates Plaintiff's
right to freedom of speech under Article I, Section 9 of the Nevada Constitution.

48. Plaintiff is therefore entitled to declaratory relief that the Secretary of State has
violated Article I, Section 9 of the Nevada Constitution.

49. Plaintiff is further entitled to injunctive relief preventing the Secretary of State
from continuing to violate Plaintiffs constitutional rights and mandating that the Secretary of
State accept the organizational documents of the WTF Party to qualify as a minor political party

in Nevada.

VII. FOURTH CLAIM FOR RELIEF
Violation of Article 1, Section 10 of the Nevada Constitution — Free Assembly

50. Plaintiff re-alleges and incorporates by reference all the preceding paragraphs in
this Complaint.
51. Article I, Section 10 of the Nevada Constitution provides:
The people shall have the right freely to assemble together to consult for
the common good, to instruct their representatives and to petition the
Legislature for redress of Grievances.
52. The Secretary of State’s refusal to accept the organizational documents of the
WTF Party to prevent it from qualifying as a minor political party in Nevada violates Plaintiff’ s
right to freedom of assembly and freedom of association under Article I, Section 10 of the Nevada
Constitution.

53. Plaintiff is therefore entitled to declaratory relief that the Secretary of State has

violated Article I, Section 10 of the Nevada Constitution.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

MAUPIN] COXILEGOY
PURGES RD One

4745 Caughlin Phy
Reno. Nevada 89419
(775) 827-2000

avi. imellanfirns.com

 

 

Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 10 of 31

54. Plaintiff is further entitled to injunctive relief preventing the Secretary of State
from continuing to violate Plaintiff’s constitutional rights and mandating that the Secretary of
State accept the organizational documents of the WTF Party to qualify as a minor political party

in Nevada.

IX. PRAYER FOR RELIEF

BASED ON THE FOREGOING, Plaintiff requests that this Court:

I. Declare that the Secretary of State’s refusal to accept the WTF Party’s
organizational documents to prevent it from qualifying as a minor political party
violates the provisions of the United States and Nevada Constitutions cited herein;

2. Issue a preliminary and permanent prohibitory injunction preventing the Secretary
of State from continuing to violate Plaintiff's rights under the provisions of the
United States and Nevada constitutions cited herein;

3, Issue a preliminary and permanent mandatory injunction requiring the Secretary
of State to accept the organizational documents of the WTF Party to qualify as a
minor political party in Nevada;

4. Award Plaintiff's costs and expenses of this action, including a reasonable
attorneys’ fees award, in accordance with 42 U.S.C. § 1988 and other applicable
law; and

fff
/ff
ff]
fff

fff

10

 
10
il
12
13
14
LS
16
17
18
19
20
ZL
22
23
24
29

26

SBh
Maurin COX LiGoy

4785 Caughlin Pkwy
Reno. Nevada 89519
(775) 827-2000

www mellawfirm.com

 

 

Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 11 of 31

5, For such other and further relief as this Court deems just and proper.

i
Dated thi 2 Mey of July, 2019.

Al,

MAUPIN, COX & LEGOY

Mychael E. Malloy, Esq., No. 617
Rick R. Hsu, Esq., No. 5374
Kristen D. Matteoni, Esq., No. 14581
4785 Caughlin Parkway
Reno, Nevada 89519

Attorneys for Plaintiff Jeffrey K. Berns

 

 
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 12 of 31

Exhibit 1

Exhibit 1
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 13 of 31

CERTIFICATE OF EXISTENCE FOR

April23,2019 RECEIVED

APR 29 2ni9
Nevada Secretary of State SECRETARY
F
Attn: Elections Division ELECTIONS DIVISIONe

North Carson Street. Suite 3
Carson City, NV 89701

This document constitutes the Certificate of Existence of the WTF Party as required pursuant to
NRS 293.171(1). The current Constitution and Bylaws of the WTF Party are appended to this
document.

Name of Political Party:
“WTF Party”

Names of Officers and Members of the Executive Committee:
Chair: Mr. Jeffrey Berns

P.O, Box 51119

Sparks, NV 89435

Name of Person Authorized to File List of Candidates for Partisan Office with the Nevada
Secretary of State:

Mr. Jeffrey Berns, or a duly authorized representative

P.O. Box 51119

Sparks, NV 89435

(775) 842-6171

Procedure to Ensure that Only One Candidate May be Nominated for Each Office:
As set out in the Bylaws in Article VI. only one candidate may be nominated for each office by
the party. .
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 14 of 31

BYLAWS OF THE APR 9 9
WTF PARTY E£Re rap, 2019
The following Code of Bylaws of the WTF Party is hereby adopted. “Tons Oma
I
IDENTIFICATION
A. Name. The name of this organization is “WTF Party.”
0
PURPOSE AND STRUCTURE
A. Governance. These bylaws shall govern the organization, operation, and

functions of the political party known as the WTF Party.
B. Goals. The goal of the WTF Party is to form an independent political party,

C. Object. The object of the WTF Party is to support legislation and candidates for
Public Office that agree with the ideals and values of the party within the state of Nevada.

Il
MEMBERSHIP

A. General, A person is a member of the WTF Party if he or she is: (i) legally
registered to vote in Nevada; (ii) has selected the WTF Party as his or her current party affiliation;
and (iii) has been a WTF Party member for at least thirty (30) days, .

B. Paying-Members. Any Nevada resident shall be a paying member of the WTF
Party if he or she: (i) meets the criteria in Section III, A., and (ii) pays dues as designated by the
Executive Committee.

IV
CONVENTIONS AND MEETINGS

A, Frequency. The WTF Party may elect to hold a State Convention in even-
numbered years for the purpose of choosing candidates for Public Office as well as whatever
other business deemed necessary and proper. The WTF Party may holda Convention in odd-
numbered years anytime from January to May for any purpose deemed necessary and proper
by the Executive Committee.

Page 1 of 3
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 15 of 31

B. Special Conventions. Special conventions may be held by a seventy-five
percent (75%) vote of the members of the Executive Committee. At such Conventions, only
matters previously designated shall be discussed and/or voted upon.

C. Protocols and Procedures. Conventions and other meetings may be live or
broadcast via electronic means including telephone, video conferencing, web conferencing,
internet calling, or other similar communication methods.

 

(a) Meetings. If a Convention or meeting is in person at a designated time and
location, the Executive Committee will provide at least thirty (30) days advance notice to
paying members, Provisions shall be made to allow persons to attend by telephone, video
conferencing, web conferencing, internet calling, or other similar communication methods,

(b) Online Meetings. Ifa Convention or meeting is to be held via telephone, video
conferencing, web conferencing, internet calling, or other similar communication methods,
the Executive Committee will provide advance notice of the manner in which to participate.

Vv
EXECUTIVE COMMITTEE
A. The Executive Committee. The Executive Committee shall be the administrative

 

body of the WTF Party and shall manage and conduct the day-to-day business and operations of
the WTF Party.

B. Composition. The Executive Committee is to consist of one (1) Chair,
Additional members of the Executive Committee may be appointed by the Chair.

Cc, Duties, The Chair shall is to have active executive management of the operations
of the Executive Committee. He or she is to preside at all meetings of the Executive Committee,
and all Conventions. He or she must discharge all the duties specified in these Bylaws or
prescribed by the Executive Committee, The Chair shall also ensure the Certificate of Existence
is properly and annually filed with the Nevada Secretary of State.

D. Increase or Decrease of Members of Executive Committee. The Executive
Committee may be increased or decreased from time to time by a majority vote of the current
members of the Executive Committee. There must at all times be at least one (1) member of the
Executive Committee,

E, Vacancies. Whenever any vacancy occurs on the Executive Committee by death,
resignation, removal, increase in the number of members, or otherwise, the vacancy is to be filled
by the Chair at a regular or special meeting thereof or by the written consent of all members of the
Executive Committee without a meeting. In the event there are no members on the Executive
Committee, the members of the WTF Party may, by majority vote, elect a new Chair,

F, Removal of Members of Executive Committee. Any members of the Executive

Committee may be removed from office by the vote or written consent of not less than a majority
vote of the current members of the Executive Committee.

Page 2 of 3
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 16 of 31

G. Compensation. Executive Committee members shall serve without pay.
VI
NOMINATION OF CANDIDATES FOR PUBLIC OFFICE

A. Candidate Committees. Candidate committees are responsible for (i) preparing a
list of potential candidates for Public Office; (ii) contacting the prospective candidates; (iii)
advising the candidates of the WTF Party candidate qualifications requirements; (iv) interviewing
potential candidates; and (v) providing endorsements to the Executive Committee.

B, Selection of Candidates. The Executive Committee will determine the final list
of possible candidates for Public Office and set up a meeting of paying members to select the
candidates, There shall be a “None of the Above” option on all races. No more than one
candidate may be nominated for any Public Office. In the event of tie vote, a run-off will result.

C. List of Nominated Candidates. The list of nominated candidates shall be
delivered to the Nevada Secretary of State by the person(s) designated in the “Certificate of
Existence,” or other person properly designated, on or before the date required by Nevada law.

VII
AMENDMENTS TO BYLAWS
A, Amendment. Except as otherwise specifically provided in these Bylaws, the

power to alter, amend, or repeal these Bylaws, or to adopt new Bylaws, is vested in the Chair,

Page 3 of 3
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 17 of 31

Exhibit 2

Exhibit 2
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 18 of 31

Kristen Matteoni

 

a Neeeeeeeeeeeee ee eeee eee eee reer eee eee
From: SOS Elections Division <nvelect@sos.nv.gov>
Sent: Monday, April 29, 2019 3:00 PM
To: Kristen Matteoni
Subject: RE: Political Party Formation
Follow Up Flag: Follow up
Flag Status: _ Completed

_ Good afternoon,

Your Certificate of Existence has been received and will be posted to the website.
“

 

From: Kristen Matteani <kmatteoni@mcllawfirm.com>
Sent: Monday, April 29, 2019 1:48 PM

To: SOS Elections Division <nvelect@sos.nv.gov>

Cc: Hunsberger, Kurt <khunsberger@mcllawfirm.com>; Jeri Armstrong <jarmstrong@mcllawfirm.com>
Subject: Political Party Formation

Good afternoon,

Attached please find the Certificate of Existence and Bylaws of the WTF Party required for political party
formation. Upon receipt, please return a file stamped copy to this email address.

If you have any questions, or need any additional information, please advise.

Best,

Kristen D. Matteoni, Esq.
Maupin, Cox & LeGoy

4785 Caughiin Parkway
Reno, Nevada 89519

(775) 827-2000

(775) 827-2185 (facsimile)
kmatteoni@mcllawfirm.com
Legal Assistant: Katie Allen

aan

MAUPIN| Cox] LEGoy:

ATTORNEYS AT LAW

Ba Please consider the environment before printing this e-mail.

CONFIDENTIALITY -- This message is intended to be confidential and directed only to the person or entity to whom it is addressed
above. Furthermore, the contents of this message and any attachments hereto may be subject to the attorney-client privilege and/or
work product doctrine and should not be disclosed to other parties, distributed, or copied in any way. If you have received this message
by error, please reply by e-mail to inform us and delete any copies from your hard drive. Thank You.
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 19 of 31

Exhibit 3

Exhibit 3
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 20 of 31

Kristen Matteoni

 

aun a a a a a
From: Jennifer Brooks <jbrooks@sos.nv.gov>
Sent: Thursday, May 2, 2019 11:58 AM
To: Kristen Matteoni
Subject: Political Party Documents
Attachments: Cert of Existence & Bylaws.pdf

Good Afternoon,

Please find attached stamped copies of the Certificate of Existence for the WTF Party, for your records. t have put a
certified copy of the documents in the US mail today. Have a nice afternoon.

Jennifer Brooks

Administrative Assistant IV

Office of Nevada Secretary of State Barbara K. Cegavske
Elections Division

Office (775) 684-7127

jbrooks@sos.nv.gov
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 21 of 31

Exhibit 4

Exhibit 4
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 22 of 31

BARBARA K. CEGAVSKE STATE OF NEVADA SCOTT W. ANDERSON
Secretary of State mons Chief Deputy Secretary of State

WAYNE THORLEY
Deputy Secretary for Elections

 

OFFICE OF THE
SECRETARY OF STATE

May 20, 2019
Via U.S. Mail
Jeffrey Berns
P.O. Box 51119
Sparks, NV 89435

RE: Clarification
Dear Mr. Berns,

The Nevada Secretary of State’s office is in receipt of your proposed organizational documents for a minor
political party to be known as the “WT* Party.” Since the name of the party will include an acronym that
commonly serves as a substitute for a well-known profanity, we believe that it may be offensive to a
substantial portion of the electorate. It may also have a tendency to convey contempt for the election
process in the same way that a “Who Cares Party?”, an “Apathy Party”, or a “Roll-the-Dice Party” might
communicate disdain for the election process.

If this office has misconstrued your intent, we would be happy to further discuss your proposal to form
the “WT* Party.” In the meantime, the office plans to hold the organizational documents in a pending
status, and unless you can persuade us that it is not your intent to convey a message that is offensive or
otherwise contemptuous of the election process, we will return them to you without having accepted
them for filing. We believe that our position is supported by the decision of the U.S. Supreme Court in
Walker v. Texas Division, Sons of Confederate Veterans, 135 S.Ct, 2239 (2015). Please do hesitate to call
me at (775) 684-5720 if you wish to discuss this matter further.

Respectfully,

Barbara K. Cegavske
Secretary of State

By: ( YX,
W,

ne Thorley, Députy Secretary for Elections

 

 

cc: Kristen D. Matteoni, Esq.
NEVADA STATE CAPITOL MEYERS ANNEX LAS VEGAS OFFICE
101 N. Carson Street, Suite 3 COMMERCIAL RECORDINGS . 2250 Las Vegas Blvd. North, Suite 400
Carson City, Nevada 89701-3714 262 .N. Corson Street North Las Vegas, NV 89030

Carson City, Nevada 89701-4201

NYS0S.20V
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 23 of 31

Exhibit 5

Exhibit 5
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 24 of 31

   

oo}

‘E32:

 

 

 

 

MAUPIN | COx| LEGoy
ATTORNEYS AT LAW
4785 Caughlin Parkway Telephone
Reno, Nevada 89519 (775) 827-2000
P.O, Box 30000 Facsimile
Reno, Nevada 89520 (775) 827-2185

www.mcellawfirm.com
May 24, 2019
Via U.S, Mail

Wayne Thorley

Deputy Secretary for Elections
202 N. Carson Street

Carson City, NV 8970)

Re: = Clarification
Dear Mr. Thorley:

This letter is in response to your letter dated May 20, 2019, indicating the Nevada Secretary
of State’s intent to reject the filing of the organizational documents for the WTF Party on the basis
of profanity, offensiveness, and/or contempt for the election process. While your ietter requests
that Mr. Berns justify the intent of the name of his political party, it is our position that a refusal
to organize the party as designated is a violation of the First Amendment to the United States
Constitution. We therefore respectfully request that you organize the party in a timely manner.

Rooted in the First and Fourteenth Amendments is the Constitutional right to form new
political parties. Norman v. Reed, 502 U.S, 279, 288-89 (1992). The name of a political party
does not qualify as government speech under the test articulated in Walker v. Texas Div., Sons of
Confederate Veterans, Inc., 135 8. Ct. 2239 (2015). See Walker, 135 S. Ct. at 2247 (the factors
are whether (1) the government has historically used the medium for expression; (2) observers are
likely to appreciate that the government is speaking through the private participants; and (3) the
government exercises effective control and “final approval authority” over the content of the
messages). We believe our position is supported by Matal v. Tam, 137 S. Ct. 1744 (2017). See
also Wandering Dago, Inc. v. Destito, 879 F.3d 20, 34 (2d Cir. 2018) (“speech that is otherwise
private does not become speech of the government merely because the government provides a
forum for the speech or in some way allows or facilitates it”).

In addition, “speech on public issues occupies the highest rung of the hierarchy of First.
Amendment values, and is entitled to special protection.” Snyder v. Phelps, 131 S. Ct. 1207, 1215
(2011) (citation omitted). “Virtually all non-violent political speech is protected by the First
Amendment, even when ‘hurtful,’ ‘offensive,’ or ‘disagreeable.”* Young Am, 's Found. v. Kaler,
370 F, Supp. 3d 967 (D. Minn, 2019) (quoting Snyder, 562 U.S. at 458). The WTF Party represents
a form of political speech and is guaranteed heightened protections under the First Amendment.
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 25 of 31

MAUPIN, COX & LeEGOY

May 24, 2019
Page 2

Finally, the phrase “WTF” is not itself profanity and there exists numerous interpretations
for the acronym. That the acronym can represent a potentially offensive connotation does not
overcome the protections provided by the United States Constitution. Street v. New York, 89 S,
Ct. 1354, 1366 (1969) (“It is firmly settled that under our Constitution the public expression of
ideas may not be prohibited merely because the ideas are themselves offensive to some of their

hearers.”’).
Based on the above, Mr. Berns respectfully requests that your office form the party as filed.
If you elect not to do so, please inform undersigned counsel by written communication. Should

you wish to discuss this matter further, please do not hesitate to contact either of us at (775) 827-
2000 or via email at khunsberger@mcllawtfirm.com or kmatteoni@mellawfirm.com.

Sincerely yours,

Maupin, Cox & LeGoy

by WO

Kurt O, Hunsberger, Esq.

By: LS (UX AD

Kristen D. Matteoni, Esq.

KDM
Ce: Jeffrey Berns
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 26 of 31

Exhibit 6

Exhibit 6
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 27 of 31

an |

MAUPIN | COx| LEGOy

ATTORNEYS AT LAW

 

 

4785 Caughlin Parkway Telephone
Reno, Nevada 89519 (775) 827-2000
P.O. Box 30000 Facsimile
Reno, Nevada 89520 (775) 827-2185
wwwincllawfirm,com
June 20, 2019
Via U.S. Mail
Wayne Thorley

Deputy Secretary for Elections
202 N. Carson Street
Carson City, NV 89701

Gregory Zunino

Deputy Solicitor General
5420 Kietzke Lane, Suite 202
Reno, NV 89511

Re: Additional Clarification

_ Dear Mr. Thorley & Mr. Zunino:

This letter is in response to subsequent telephone and email communication between the
office of the Secretary of State, office of the Solicitor General, and our law firm related to
formation of the WTF Party. By way of background, on April 29, 2019, the Elections Division of
the Secretary of State (“Elections Division”) confirmed receipt of the Certificate of Existence and
Bylaws of the WTF Party. On May 20, 2019, the Elections Division sent a letter rejecting these
documents and declining to form the WTF Party on the basis of profanity, offensiveness, and/or
contempt for the election process. On May 24, 2019, Mr. Berns, through undersigned counsel,
responded to this letter and requested that the Party be formed as initially submitted,

In the month following the May 24, 2019 letter, undersigned counsel communicated with
the office of the Solicitor General and there has been an indication that the office of the Secretary
of State seeks clarification as to the name, and meaning thereof, of the WTF Party. By sending
this letter we aim to provide this clarification with the intent that this letter will result in the
formation of the Party as initially requested. Should receipt of this letter not result in the formation
of the WTF Party, we will have no choice but to proceed with further legal action.

To clarify, “WTF” stands for nothing more than “W”, “T”, and “F”. The letters are not an
acronym or abbreviation and they do not have additional meaning. While we appreciate that some
people may infer additional meaning from these letters, that is not the purpose behind the letters
in this instance, nor are the letters “W” “T” and “F” themselves offensive or profane. In addition,
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 28 of 31
MAUPIN, COX & LeGOY

June 20, 2019
Page 2

it is not the intent of Mr. Berns, or any persons associated with the WTF Party, to refer to the Party
as the “What The *uck” Party. Following formation, Mr. Berns will not produce commercials,
signs, pamphlets, bumper stickers, social media posts, or any other form of advertising referring
to the party as the “What The *uck” Party. Rather, Mr. Berns intends for the Party to be referred
to as the WTF Party.

It remains our position that a refusal to form the Party as initially requested is a violation
of the First Amendment to the United States Constitution. However, we have provided this letter
as a means to facilitate formation in a timely manner. Should you elect not to form the WTF Party
as requested on April 29, 2019, please inform undersigned counse] by written communication.
Shouid you wish to discuss this matter further, please do not hesitate to contact either of us at (775)
827-2000 or via email at khunsberger@mcllawfirm.com or kmatteoni@mellawfirm.com.

Sincerely yours,

Maupin, Cox & LeGoy

fl )-— ae

Kurt O. -unsberger, Esq.

By: KAD Mish?

Kristen D. Matteonf, Esq.

KDM:ka
Ce: Jeffrey Berns
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 29 of 31

Exhibit 7

Exhibit 7
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 30 of 31

MAUPIN | COx| LEGoy

ATTORNEYS AT LAW

 

 

4785 Caughlin Parkway Telephone
Reno, Nevada 89519 (775) 827-2000

P.O. Box 30000 Facsimile
Reno, Nevada 89520 (775) 827-2185

wwwa.mellawfirm.com

July 3, 2019
Via U.S, Mail

Wayne Thorley

Deputy Secretary for Elections
202 N. Carson Street

Carson City, NV 89701

Gregory Zunino

Deputy Solicitor General
5420 Kietzke Lane, Suite 202
Reno, NV 89511

Re: Demand for Formation and Filing of Complaint

Dear Mr. Thorley & Mr, Zunino:

Based on the continued refusal to form the WTF Party as requested in April of 2019, we
have no choice but to commence litigation. While we had hoped to reach an amicable solution to
this issue, it has now been more than two (2) months since the filing of the Certificate of Existence
and Bylaws of the WTF Party. Sufficient time has therefore passed for the Secretary of State to
make a formal decision and we must treat your silence as a continued refusal to form the party.
Mr. Berns has instructed undersigned counsel to draft a Complaint for filing against the Secretary
of State based on the First Amendment to the United States Constitution. Forcing Mr. Berns to
take such action costs the State significant time and resources and brings significantly more
attention to the WTF Party than would have resulted had the Secretary of State approved the

formation of the party as initially requested.

. Our position has not changed and has, in fact, been strengthened by the recent United States
Supreme Court decision in fancu v. Brunetti, 18-302, WL 2570622 (U.S. June 24, 2019). The
refusal to form the WTF Party as requested is a violation of the First Amendment to the United
States Constitution. Once more, we have provided this letter as a means to facilitate formation in
a timely manner. Should you elect not io form the WTF Party as requested on April 29, 2019,
please inform undersigned counsel by written communication. Should you wish to discuss this
Case 3:19-cv-00430-MMD-WGC Document1 Filed 07/29/19 Page 31 of 31
MAUPIN, COX & LEGOY

July 3, 2019
Page 2

matter further, please do not hesitate to contact either of us at (775) 827-2000 or via email at
khunsberger@mcllawfirm.com or kmatteoni@mellawfirm,com.

Sincerely yours,

Maupin, Cox & LeGoy

By: [yi

Kurt O. Hunsberger, Esq.

By: Lin pprr>O

Kristen D. Matteoni, sq.
